DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-4, 7, 9-10, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2005/0228339 A1) in view of Muller (EP 2559450 A1), as cited in the IDS). 

With regard to claim 1, Clark discloses A conduit arrangement (Fig. 1 and 2) comprising distal and proximal ends  (inherent) wherein the conduit arrangement comprises a tubular conduit and a septum (12) which divides the tubular conduit parallel to its longitudinal axis so as to define two tubular lumens (14 and 16), wherein each tubular lumen comprises a longitudinal axis extending between the distal and proximal ends and independently permits fluid communication between the distal and proximal ends (see Fig. 4) and wherein the interior of each of the two tubular lumens is made from a biocompatible material ([0047]), wherein at least a portion of at least one tubular lumen is capable of imparting helical flow ([0027], [0044], claim 10) on fluid passing through said portion of the tubular lumen and wherein said helical flow is spiral laminar flow.
However, Clark does not disclose a helical projection located inside the tubular lumen. 
Muller teaches where said portion of the tubular lumen comprises an axially extending internal helical protrusion (13) located around the inside of the tubular lumen and projects inwardly into the tubular lumen for imparting helical flow on fluid passing through the tubular lumen and wherein helical flow is spiral laminar flow ([0014]). Thus, this type of projection may be added to at least one of the lumens of Clark in order to provide a helical flow to the fluid. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clark with the helical protrusion as taught by Muller for the purpose of imparting a helical flow that is advantageous to providing a spiral laminar flow allow for increased speed in delivery while preventing harmful turbulent flow ([0006]).
	
With regard to claim 3, Clark discloses wherein the septum extends substantially across a diameter of the tubular conduit (see 12 in Fig. 2).
With regard to claim 4, Clark discloses wherein the conduit arrangement comprises a tubular conduit and wherein the two tubular lumens are located side-by-side in said tubular conduit (see lumens 12 and 14 in Fig. 2).
With regard to claim 7, Clark discloses wherein the pathway of each of the two tubular lumens is straight with respect to the longitudinal axis of each tubular lumen (see Fig. 4).
With regard to claim 9, Clark discloses wherein said portion of the tubular lumen follows a helical pathway ([0039], [0044]).
With regard to claim 10, Clark discloses wherein sequential noncircular cross-sections of said portion of the tubular lumen transition rotationally along the longitudinal axis of the tubular lumen (see lumens 14 and 16, in Figs 2 and 4, as well as [0039], [0044] which creates a helical structure within the lumens).
With regard to claim 14, Clark discloses a catheter comprising the conduit arrangement according to  claim 1 (see above).
With regard to claim 15, Clark discloses a method of transferring fluid comprising the use of a conduit arrangement comprising distal and -3-proximal ends and wherein the conduit arrangement comprises a tubular conduit and a septum (12) which divides the tubular conduit parallel to its longitudinal axis so as to define two tubular lumens (14 and 16), wherein each tubular lumen comprises a longitudinal axis extending between the distal and proximal ends (see Fig. 4) and independently permits fluid communication between the distal and proximal ends and wherein the interior of each of the two tubular lumens is made from a biocompatible material ([0047]), wherein at least a portion of at least one tubular lumen is capable of imparting helical flow on fluid passing through said portion of the tubular lumen ([0027], [0044], claim 10) and wherein said helical flow is spiral laminar flow.
However, Clark does not disclose a helical projection located inside the tubular lumen. 
Muller teaches where said portion of the tubular lumen comprises an axially extending internal helical protrusion (13) located around the inside of the tubular lumen and projects inwardly into the tubular lumen for imparting helical flow on fluid passing through the tubular lumen and wherein helical flow is spiral laminar flow ([0014]). Thus, this type of projection may be added to at least one of the lumens of Clark in order to provide a helical flow to the fluid. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clark with the helical protrusion as taught by Muller for the purpose of imparting a helical flow that is advantageous to providing a spiral laminar flow allow for increased speed in delivery while preventing harmful turbulent flow ([0006]).

With regard to claim 16, Clark discloses wherein the fluid is transferred to and/or from an individual (Abstract).
With regard to claim 17, Clark discloses wherein the method comprises the use of a catheter comprising the conduit arrangement (see above rejection to claim 15). 
With regard to claim 18, Clark discloses wherein the fluid is blood ([0003], [0010], [0021]). 
With regard to claim 19, Clark disclose the claimed invention except for the helical protrusion. 
Muller teaches wherein the internal protrusion has an assymetric profile (from an end of the conduit looking along the longitudinal axis, the profile of the helical protrusion would not be symmetrical (see Fig. 2 and 4). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clark with the helical protrusion as taught by Muller for the purpose of imparting a helical flow that is advantageous to providing a spiral laminar flow allow for increased speed in delivery while preventing harmful turbulent flow ([0006]).
With regard to claim 20, Clark discloses the claimed invention except for the internal protrusion. 
Muller teaches wherein the internal protrusion extends for between 50% to 150% of a single revolution (see Fig. 2-4). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clark with the helical protrusion as taught by Muller for the purpose of imparting a helical flow that is advantageous to providing a spiral laminar flow allow for increased speed in delivery while preventing harmful turbulent flow ([0006]).



Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2005/0228339 A1) in view of Muller (EP 2559450 A1), as cited in the IDS) and further in view of Anand (US 2005/0277862 A1). 
With regard to claim 5, Clark/Muller discloses the claimed invention except for coaxially arranged lumens. 
Anand teaches a conduit arrangement comprises a tubular conduit (Fig. 2a, formed by 30 and 40) comprising an outer wall which defines an outer tubular lumen (formed between outerwall of 30 and 40 and inner wall of 50), an inner wall which defines an inner tubular lumen ((see lumens 30 and 40), and wherein the outer tubular lumen and the inner tubular lumen extend coaxially between the distal proximal ends of the conduit arrangement (see Fig. 2a). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clark/Muller having coaxial lumens as taught by Anand for the purpose of providing a sheath to enclose and protect the duel lumens ([0044]). 
With regard to claim 6, Clark/Muller discloses the claimed invention except for a subconduit. 
Anand teaches wherein the inner tubular lumen further comprises a subconduit (see islet extending out of outer wall of 40 in Fig. 5a) which pass through the outer wall of the tubular conduit. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clark/Muller having a subconduit as taught by Anand for the purpose of blood extraction ([0006]). 

Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2005/0228339 A1) in view of Muller (EP 2559450 A1), as cited in the IDS) and in further view of Stiger et al. (US 2002/0198432 A1).
With regard to claim 11, Clark/Muller discloses the claimed invention except for the first and second tubular conduits being fused together in a helical fashion. 
Stiger teaches a conduit arrangement comprises first (30) and second (50) tubular conduits fused together in a helical fashion to create helical flow ([0031]), one of the tubular lumens being located in the first tubular conduit and the other of the tubular lumens being located in the second tubular conduit (see Fig. 6). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clark/Muller having a with the two conduits being fused together as taught by Stiger because doing so is a well known arrangement of lumens that provides an alternative of forming helical flow ([0031]). 
With regard to claim 12, Clark discloses the claimed invention except for each of the tubular pathways following an independent helical pathway. 
Stiger teaches wherein each of the two tubular lumens independently follows a helical pathway (see Fig. 6, element 30 and 50). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clark having a with the two conduits being fused together as taught by Stiger because doing so is a well- known arrangement of lumens that provides an alternative of forming helical flow ([0031]). 
With regard to claim 13, Clark discloses wherein said portion of the tubular lumen comprises an axially extending internal helical protrusion located around the inside of the tubular lumen for imparting helical flow on fluid passing through said portion of the tubular lumen ([0039], [0044], the catheter is constructed to have an internal structure to cause the helical flow, thus while not shown in the Figs. the helical structure can be considered a protrusion unless other structural limitations are imparted on the term protrusion).
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 7, 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783